Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 03/05/2019 are accepted.
Oath/Declaration
3.	 For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 08/10/2021 has been received.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 02/11/2020 and 03/29/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 02/11/2020 and 03/29/2022 are attached to the instant Office action. 
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Allowable Subject Matter
6.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: When reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: “The method of claim 10 wherein the first random forest model and the second random forest model are applied to a library ligand in order to generate a final score from both the first random forest model and the second random forest model respectively.”, the claimed invention, as presented in dependent claim 11 of the instant application (as supported in specification paras [0018, 0062, 0083, 0101]).
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
            Step 1
The claims under Step 1 are directed towards a method (claims 1-13) and a system (claims 14-20).
	 Claim 1 recites:
	 A method for predicting a relationship between a ligand and a receptor, the method comprising: identifying a plurality of conformations of a receptor;  (mental observation)
computing docking scores for each of the plurality of conformations and a set of one or more ligands;    (simple math computation using pen and paper)
and predicting a relationship between the set of one or more ligands and the plurality of conformations of the receptor.     (prediction based on mental observation/evaluation) 
Step 2A, prong 1: 
The limitations of claim 1 “A method for predicting a relationship between a ligand and a receptor … identifying a plurality of conformations of a receptor” and “predicting a relationship between the set of one or more ligands and the plurality of conformations of the receptor” are recitations of an abstract idea because it is directed to a “Mental processes” based on mental observation or evaluation. The above limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind” to predict the relationship between two objects (e.g. ligand and receptor) (see MPEP 2106.04(a)(2)(III)). Anyone can observe or evaluate the set of one or more ligands and conformations of the receptor and predict the relationship between ligand and receptor based on the evaluation or observation using one’s brain or mind. Moreover, the limitation in claim 1 “computing docking scores for each of the plurality of conformations and a set of one or more ligands” recites a “Mathematical Concepts” because mathematical relationship or equation being used to calculate the “docking score”, according to the Specification of current Application at para [0062] (“a docking score is computed from the product of the two generated final scores by the following equation …”). Therefore, this second limitation falls within the “Mathematical Concepts” enumerated category of abstract ideas. Accordingly, at step 2A, prong one, claim 1 as a whole is found to recite a judicial exception and is drawn to an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, the limitations fall within the mental processes grouping. Therefore, the claim 1 recites an abstract idea because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 has no additional limitations that integrate the abstract idea into a practical application.
Step 2B:
The claim 1 as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception or to integrate the abstract idea into a practical application. 
Therefore, the claim 1 is not patent eligible under 35 USC 101.
Independent Claim 14 is substantially similar to claim 1 and therefore is rejected under the same rationale as stated above. Further, “one or more processors” are configured to perform the instructions of invention, is recitation of using a generic computer component (e.g. one or more processors), that do not impose any meaningful limitations on practicing the abstract idea.
Dependent claims 2, 13, 16, 19 and 20 are rejected as a Judicial Exception (JE) since they do not add significantly more than the abstract idea or a practical application. 
Claims 2, 13 and 20 are dependent on independent claim 1 and includes all the limitations of claim 1. The claim limitation of claim 2 is recitations of non-functional data descriptions which does not add anything more to overcome the abstract idea. Claim 13 is a recitation of an abstract idea because it is directed to a “Mental processes” based on mental observation or evaluation. The limitations of claim 13, as drafted and under a broadest reasonable interpretation "can be performed in the human mind” to predict the relationship between two objects (e.g. ligand and receptor-based conformations) (see MPEP 2106.04(a)(2)(III)). Anyone can observe or evaluate the set of one or more ligands and conformations of the receptor and then predict the relationship between ligand and receptor based on the observation or evaluation using one’s brain or mind. Claim 20 is substantially similar to claim 13 and therefore is rejected under the same rationale as stated above. Therefore, claims 2, 13 and 20 do not amount to significantly more than the abstract idea.
Claims 16 and 19 are dependent on independent claim 1 and includes all the limitations of claim 1. The claim limitation of claim 16 and 19 are recitations of an abstract idea because it is directed to a “Mental processes” based on mental observation or evaluation. The limitations of claims 16 and 19, as drafted and under a broadest reasonable interpretation "can be performed in the human mind” to identify the “reaction coordinates for each conformation” (in claim 16) and to “determine whether the ligand is an agonist with the receptor” (in claim 19). Anyone can identify the reaction coordinates for each conformation and determine if a ligand is an agonist with the receptor, based on the observation or evaluation using one’s brain or mind. Therefore, claims 16 and 19 do not amount to significantly more than the abstract idea.
Therefore, the claims 1, 2, 13, 14, 16, 19 and 20 are not patent eligible under 35 USC 101.
However, claims 3-12 and 15, 17 and 18 have been considered under "2019 Revised Patent Subject Matter Eligibility Guidance" 84 Fed. Reg. 50 (7 January 2019), and the instant claims are viewed as not reciting an abstract idea under step 2A (prong 2), the additional elements recited in the claims are found to integrate the exception into a practical application of the exception. Specifically, “simulating an interaction of the receptor with a ligand”, “computing the docking scores comprises simulating a docking of the set of ligands and the plurality of conformations” and “building a feature matrix of docking scores, wherein predicting the relationship comprises inputting the feature matrix into a machine learning model” are tied to application field (e.g. molecular simulation, machine learning model), i.e. claim language reflects on the practical application. See published specification at paras ([0035, 0037, 0038 and 0041]). Accordingly, claims 3-12 and 15, 17 and 18 are deemed eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 6, 7, 9, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over a Journal “Prediction of estrogen receptor agonists and characterization of associated molecular descriptors by statistical learning methods” by H. Li et al. (hereinafter Li) and in view of an NPL paper “Docking and scoring in virtual screening for drug discovery: methods and applications” by Douglas B. Kitchen et al. (hereinafter Kitchen and IDS provided on 2/11/2020).
Regarding claim 1, Li teaches A method for predicting a relationship between a ligand and a receptor, (Li discussed in 1st page under ‘Abstract’, Specific estrogen receptor (ER) agonists have been used for hormone replacement therapy, contraception and prostate cancer treatment. Methods for predicting ER agonists are useful for facilitating drug discovery and chemical safety evaluation. Structure–activity relationships and rule-based decision forest models have been derived for predicting ER binders at impressive accuracies of 87.1–97.6% and 80.2–96.0% for ER non-binders. It has been discussed in page 314 under ‘Introduction’, low-cost tools for facilitating drug design and chemical safety evaluations, a few statistical learning methods have been used for computer prediction of ER binders. These methods use specific structural and physicochemical properties of the known ER binders and non-binders to statistically derive quantitative structure–activity relationships (QSAR) and the rule-based decision forest models for predicting ER binding potential of a molecule. Moreover, X-ray crystallography studies have shown that agonist and pure antagonist has different binding modes in the ligand-binding domain. Antagonists can be divided into ‘‘active’’ type that induces conformational change of the ligand-binding domain and ‘‘passive’’ type and these distinguishing features are determined by the structural and physicochemical properties of the compounds, which can be exploited by SLMs (statistical learning methods) for separating ER agonists from ER non-agonists. Therefore, Li teaches method for predicting the relationship between a ligand and a receptor (crystallography studies have shown that agonist and pure antagonist has different binding modes in the ligand-binding domain. Antagonists can be divided into ‘active’ and ‘passive’ type that induces conformational change of the ligand-binding domain)).
Li teaches the method comprising: identifying a plurality of conformations of a receptor; (Li discussed in page 314 under ‘Introduction’, X-ray crystallography studies have shown that agonist and pure antagonist has different binding modes in the ligand-binding domain. Antagonists can be divided into ‘‘active’’ type that induces conformational change of the ligand-binding domain and ‘‘passive’’ type and these distinguishing features are determined by the structural and physicochemical properties of the compounds, which can be exploited by SLMs (statistical learning methods) for separating ER agonists from ER non-agonists. Further, it has been discussed in page 320 under section 3.2, ER antagonists bind to the same binding site as agonists but induce slightly different molecular conformations. X-ray crystallography studies have indicated that ER antagonists such as OHT, RAL, ICI possess bulky side chains that protrude out of the opening lips of the ligand binding site and thus preventing helix12 from adopting the agonist-bound conformation. The protruded side chains cause helix12 adopt an alternative conformation that occludes the binding of transcriptional coactivators. Here, plurality of conformations being identified such as conformational change from ligand-binding domain, molecular conformations, agonist-bound conformation. The definition of ‘Agonist’ (from simple meaning in the art), is known as “A drug which binds to a receptor or Agonists 'Activate' Receptors. Therefore, “agonist-bound conformation” is “conformation of a receptor” and Li teaches plurality of conformations of a receptor being identified (e.g. agonist-bound conformation)).
and Li teaches predicting a relationship between the set of one or more ligands and the plurality of conformations of the receptor. (Li discussed in page 314 under ‘Introduction’, Estrogen receptors (ERs) are members of nuclear receptor family play important roles in cell growth, development in various tissues. The C-terminal of the ligand-binding domain contains regions for ER dimerization and for recruiting transcriptional coactivators. ER ligands are of three types: agonists, antagonists and selective ER modulators. It has been discussed in page 314 under same heading, low-cost tools for facilitating drug design and chemical safety evaluations, a few statistical learning methods have been used for computer prediction of ER binders. These methods use specific structural and physicochemical properties of the known ER binders and non-binders to statistically derive quantitative structure–activity relationships (QSAR) and the rule-based decision forest models for predicting ER binding potential of a molecule. Moreover, X-ray crystallography studies have shown that agonist and pure antagonist has different binding modes in the ligand-binding domain. Antagonists can be divided into ‘‘active’’ type that induces conformational change of the ligand-binding domain and ‘‘passive’’ type and these distinguishing features are determined by the structural and physicochemical properties of the compounds, which can be exploited by SLMs (statistical learning methods) for separating ER agonists from ER non-agonists. Further, it has been mentioned in page 320 under section 3.2, ER antagonists bind to the same binding site as agonists but induce slightly different molecular conformations. For instance, an antagonist raloxifene (RAL) binds to the same site as an agonist estradiol (E2) in the ligand binding domain of ERα. Hence, knowing certain molecular descriptors associated with ER binding may not always be sufficient for identifying ER agonists because both ER agonists and antagonists display similar binding modes to ER. Specific molecular descriptors such as connectivity and spatial charge distribution appear to be important for distinguishing agonists from antagonists. The use of these molecular descriptors in this study is likely one of the reasons for the good performance of SLMs in predicting ER agonists and non-agonists. Therefore, Li teaches a relationship between the set of one or more ligands (ligand-binding domain) and the plurality of conformations of the receptor being predicted (e.g. conformational change from the ligand-binding domain, molecular conformations predicted, using molecular descriptors to identify or predicting ER agonists by statistical learning methods or SLM for separating ER agonists from ER non-agonists)). 
However, Li does not explicitly teach computing docking scores for each of the plurality of conformations and a set of one or more ligands;
Kitchen teaches computing docking scores for each of the plurality of conformations and a set of one or more ligands; (Kitchen disclosed in page 936 (at left side col.) under heading ‘An introduction to docking’: “docking is generally devised as a multi-step process in which each step introduces one or more additional degrees of complexity. The process begins with the application of docking algorithms that POSE small molecules in the active site. This is challenging, as even relatively simple organic molecules can contain many conformational degrees of freedom. Sampling these degrees of freedom must be performed with sufficient accuracy to identify the conformation that best matches the receptor structure, and must be fast enough to permit the evaluation of thousands of compounds in a given docking run. Algorithms are complemented by SCORING FUNCTIONS that are designed to predict the biological activity … Relatively simple scoring functions continue to be heavily used, at least during the early stages of docking simulations. Pre-selected conformers are often further evaluated using more complex scoring schemes … It should also be noted that ligand-binding events are driven by a combination of enthalpic and entropic effects … In addition to problems associated with scoring of compound conformations, other complications exist that make it challenging to accurately predict binding conformations and compound activity. These include … inherent flexibility, induced fit or other conformational changes that occur on binding, and the participation of water molecules in protein–ligand interactions.” Therefore, Kitchen teaches docking scores for each of the plurality of conformations and a set of one or more ligands have been computed (docking simulations or docking run happened through algorithms complemented by “Scoring functions” on conformation of receptor and set of ligands (e.g. protein–ligand interactions)).
Therefore, Li and Kitchen are analogous art because they are related in performing drug discovery by employing regression analysis or Machine learning method. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Kitchen before him or her, to modify the predicting the relationship between a ligand and a receptor of Li, to include the computing docking scores for plurality of conformations and set of ligands of Kitchen. The suggestion/motivation for doing so would have been obvious by Kitchen because docking simulations or docking run happened through algorithms complemented by “Scoring functions” on conformation of receptor and set of ligands (e.g. protein–ligand interactions) (Kitchen disclosed in page 936 under heading ‘An introduction to docking’). Therefore, it would have been obvious to combine Kitchen with Li to obtain the invention as specified in the instant claim(s).
Regarding claim 6, Li and Kitchen teach The method of claim 1, wherein Kitchen teaches computing the docking scores comprises simulating a docking of the set of ligands and each of the plurality of conformations. (Kitchen disclosed in page 936 (at left side col.) under heading ‘An introduction to docking’: “docking is generally devised as a multi-step process in which each step introduces one or more additional degrees of complexity. The process begins with the application of docking algorithms that POSE small molecules in the active site. This is challenging, as even relatively simple organic molecules can contain many conformational degrees of freedom. Sampling these degrees of freedom must be performed with sufficient accuracy to identify the conformation that best matches the receptor structure, and must be fast enough to permit the evaluation of thousands of compounds in a given docking run. Algorithms are complemented by SCORING FUNCTIONS that are designed to predict the biological activity … Relatively simple scoring functions continue to be heavily used, at least during the early stages of docking simulations. Pre-selected conformers are often further evaluated using more complex scoring schemes … It should also be noted that ligand-binding events are driven by a combination of enthalpic and entropic effects … In addition to problems associated with scoring of compound conformations, other complications exist that make it challenging to accurately predict binding conformations and compound activity. These include … inherent flexibility, induced fit or other conformational changes that occur on binding, and the participation of water molecules in protein–ligand interactions.” Therefore, Kitchen teaches the docking scores comprises simulating a docking of the set of ligands and each of the plurality of conformations being computed (docking simulations or docking run happened through algorithms complemented by “Scoring functions” on conformation of receptor and set of ligands (e.g. protein–ligand interactions)).
Regarding claim 7, Li and Kitchen teach The method of claim 1, wherein Kitchen teaches computing the docking scores comprises building a feature matrix of docking scores, (Kitchen discussed in page 937-938 under heading ‘Protein flexibility’, various approaches have been applied to treatment of protein flexibility model at least part of the target including molecular dynamics and Monte Carlo calculation and protein ensemble grids. A method of treating protein flexibility is to use ensembles of protein conformations as the target for docking and to map these ensembles on a grid representation. One approach generates an average potential energy grid of the ensemble, as first implemented in DOCK and another maps various receptor potentials to each grid point and subsequently scores ligand conformations against each set of receptor potentials. Therefore, Kitchen teaches the docking scores comprises a feature matrix of docking scores being built (protein flexibility has been treated to use ensembles of protein conformations for docking and to map these ensembles on a grid or matrix representation, further various receptor potentials mapped to each grid point and thus scored ligand conformations against each set of receptor potentials)).
wherein Kitchen teaches predicting the relationship comprises inputting the feature matrix into a machine learning model. (Kitchen discussed in page 945 under heading ‘Active-site analysis’, docking and simulation techniques have been applied to analyze features of the active site, including various hydrophobic and hydrophilic molecular fields that can identify promising areas for ligand docking. Surface maps and molecular fields are mostly stored on grids that are used to semi-quantitatively compare active sites. The evaluation of potential interactions in active sites can complement docking analyses. In an exploration of the active site, 44 diverse inhibitors were initially docked and the resulting conformations were sampled and used to train a scoring function for this enzyme. Active-site analysis techniques can also be applied in combination with quantitative methods. For example, in a study of factor Xa, QSAR models were established for a series of amidino inhibitors. A total of 120 analogues were then docked into active sites using four crystal structures and the resulting molecular alignments were used to calculate molecular fields. The resulting fields guided the design of analogue libraries. In a similar vein, 133 known factor Xa inhibitors were docked, scored and subjected to regression analysis. It has been discussed above that docking and simulation techniques applied to analyze features of the active site, where molecular fields can identify promising areas for ligand docking and molecular fields are stored on grids or matrix and evaluation of potential interactions in active sites can complement the docking analyses. An exploration of the active site, 44 diverse inhibitors were initially docked and the resulting conformations were sampled and used to train a scoring function for this enzyme. Active-site analysis techniques is applied in combination with quantitative methods, for example, in a study of factor Xa, QSAR models were established for a series of amidino inhibitors. A total of 120 analogues were docked into active sites and the resulting molecular alignments were used to calculate molecular fields and thus 133 known factor Xa inhibitors were docked, scored and subjected to regression analysis or machine learning model. Therefore, it is understood molecular fields (for the Xa inhibitors, as an example) are stored on grids or matrix, inputted to perform the regression analysis or machine learning modeling (as discussed above)).
Regarding claim 9, Li and Kitchen teach The method of claim 7, wherein Li teaches the random forest is a first random forest model, wherein the machine learning model further comprises a second random forest model. (Li discussed in page 314 under ‘Introduction’, low-cost tools for facilitating drug design and chemical safety evaluations, a few statistical learning methods have been used for computer prediction of ER binders. These methods use specific structural and physicochemical properties of the known ER binders and non-binders to statistically derive quantitative structure–activity relationships (QSAR) and the rule-based decision forest models for predicting ER binding potential of a molecule. Further, X-ray crystallography studies have shown that agonist and pure antagonist has different binding modes in the ligand-binding domain. Antagonists can be divided into ‘‘active’’ type that induces conformational change of the ligand-binding domain and ‘‘passive’’ type and these distinguishing features are determined by the structural and physicochemical properties of the compounds, which can be exploited by SLMs (statistical learning methods) for separating ER agonists from ER non-agonists. Moreover, molecular descriptors associated with these features, which are responsible for separating ER agonists from non-agonists, can be extracted by means of feature selection methods. Some of these molecular descriptors have been found and extensively used for deriving SAR, QSAR and the rule-based decision forest models. Therefore, Li teaches the first random forest model is a “rule-based decision forest model” for predicting ER binding potential of a molecule, and the second random forest model is the “rule-based decision forest model” for distinguishing features (e.g. separating ER agonists from ER non-agonists) by exploiting the machine learning model or SLMs (statistical learning methods))
Regarding claim 10, Li and Kitchen teach The method of claim 9, wherein Li teaches the first random forest model is for binding and the second random forest model is for agonism. (Li discussed in page 314 under ‘Introduction’, low-cost tools for facilitating drug design and chemical safety evaluations, a few statistical learning methods have been used for computer prediction of ER binders. These methods use specific structural and physicochemical properties of the known ER binders and non-binders to statistically derive quantitative structure–activity relationships (QSAR) and the rule-based decision forest models for predicting ER binding potential of a molecule. Further, X-ray crystallography studies have shown that agonist and pure antagonist has different binding modes in the ligand-binding domain. Antagonists can be divided into ‘‘active’’ type that induces conformational change of the ligand-binding domain and ‘‘passive’’ type and these distinguishing features are determined by the structural and physicochemical properties of the compounds, which can be exploited by SLMs (statistical learning methods) for separating ER agonists from ER non-agonists. Moreover, molecular descriptors associated with these features, which are responsible for separating ER agonists from non-agonists, can be extracted by means of feature selection methods. Some of these molecular descriptors have been found and extensively used for deriving SAR, QSAR and the rule-based decision forest models. Therefore, Li teaches the first random forest model is a “rule-based decision forest model” for predicting ER binding potential of a molecule, and the second random forest model is the “rule-based decision forest model” for distinguishing features i.e. separating ER agonists from ER non-agonists).
Regarding claim 12, Li and Kitchen teach The method of claim 1, wherein Li teaches further comprising: identifying a set of one or more candidate ligands based on the predicted relationships; and physically testing reactions of the set of candidate ligands with the receptor. (It has been discussed in the Spec. of current Application at para [0085], a candidate ligand from predicted molecular characteristics being identified with machine learning. Li discussed in page 314 under ‘Introduction’, low-cost tools for facilitating drug design and chemical safety evaluations, a few statistical learning methods have been used for computer prediction of ER (Estrogen receptors) binders. These methods use specific structural and physicochemical properties of the known ER binders and non-binders to statistically derive quantitative structure–activity relationships (QSAR) and the rule-based decision forest models for predicting ER binding potential of a molecule. Moreover, X-ray crystallography studies have shown that agonist and pure antagonist has different binding modes in the ligand-binding domain. Antagonists can be divided into ‘‘active’’ type that induces conformational change of the ligand-binding domain and ‘‘passive’’ type and these distinguishing features are determined by the structural and physicochemical properties of the compounds, which can be exploited by SLMs (statistical learning methods) for separating ER agonists from ER non-agonists. Therefore, Li teaches a set of one or more candidate ligands (ligand-binding domain) identified based on the predicted relationships (rule-based decision forest models have been used to predict ER binding potential of a molecule) and the reactions or experiments on the set of candidate ligands with the receptor being physically tested because crystallography studies have been performed and shown that agonist and pure antagonist has different binding modes in the ligand-binding domain or ER (Estrogen receptors) binding).
Regarding claim 13, Li and Kitchen teach The method of claim 1, wherein Li teaches predicting the relationship comprises: predicting a relationship for the set of ligands and each conformation of the plurality of conformations; and predicting an aggregate relationship for the set of ligands and the receptor based on the predicted relationships for the plurality of conformations. (Li discussed in page 320 under section 3.2, structural studies from X-ray crystallography supports to selected molecular descriptors. Table S2 of the supplementary material gives the characteristics of several known structures of ligand–ER complexes. The major types of molecular interactions in these structures are hydrophobic, non-polar, aromatic, polar, and hydrogen bond, which is consistent with our selected molecular descriptors. ER antagonists bind to the same binding site as agonists but induce slightly different molecular conformations. For instance, an antagonist raloxifene (RAL) binds to the same site as an agonist estradiol (E2) in the ligand binding domain of ERα. However, the binding of RAL causes the imidazole ring of His524 rotates and displaces 5.1 angstrom from the position occupied by E2 in order to form a favorable hydrogen-bonding position, as shown in Fig. 1A and B. Specific molecular descriptors such as connectivity and spatial charge distribution appear to be important for distinguishing agonists from antagonists. The use of these molecular descriptors in this study is likely one of the reasons for the good performance of SLMs in predicting ER agonists and non-agonists. Further, X-ray crystallography studies have indicated that ER antagonists such as OHT, RAL, ICI possess bulky side chains that protrude out of the opening lips of the ligand binding site and thus preventing helix12 from adopting the agonist-bound conformation. The protruded side chains cause helix12 adopt an alternative conformation that occludes the binding of transcriptional coactivators. Therefore, Li teaches a relationship for the set of ligands and each conformation of the plurality of conformations being predicted (e.g. an antagonist raloxifene (RAL) binds to the same site as an agonist estradiol (E2) in the ligand binding domain of ERα and the binding of RAL causes the imidazole ring of His524 rotates and displaces 5.1 angstrom from the position occupied by E2 to form a favorable hydrogen-bonding position, i.e. ER agonist relationship predicted between the ligands and molecular conformations as hydrogen-bonding position, as shown in Fig. 1A and B. Moreover, an aggregate relationship has been predicted for the set of ligands (e.g. ligand binding site) and the receptor based on the predicted relationships for the plurality of conformations (helix12 is a receptor adopted a conformation that occludes the binding of transcriptional coactivators)).
Regarding claim 14, Li teaches A system for predicting a relationship between a ligand and a receptor, (Li discussed in 1st page under ‘Abstract’, Specific estrogen receptor (ER) agonists have been used for hormone replacement therapy, contraception and prostate cancer treatment. Methods for predicting ER agonists are useful for facilitating drug discovery and chemical safety evaluation. It has been discussed in page 314 under ‘Introduction’, low-cost tools for facilitating drug design and chemical safety evaluations, a few statistical learning methods have been used for computer prediction of ER binders. These methods use specific structural and physicochemical properties of the known ER binders and non-binders to statistically derive quantitative structure–activity relationships (QSAR) and the rule-based decision forest models for predicting ER binding potential of a molecule. Moreover, X-ray crystallography studies have shown that agonist and pure antagonist has different binding modes in the ligand-binding domain. Antagonists can be divided into ‘‘active’’ type that induces conformational change of the ligand-binding domain and ‘‘passive’’ type and these distinguishing features are determined by the structural and physicochemical properties of the compounds, which can be exploited by SLMs (statistical learning methods) for separating ER agonists from ER non-agonists. Further, it has been mentioned in page 315 under section 2.3, about a “prediction system”, where ER agonists and non-agonists were divided into training and testing sets and a group of 243 ER agonists and that of 463 ER non-agonists was randomly divided into five subsets of approximately equal size respectively. Four of the subsets were used as the training set, and the remaining subset was used as the testing set for the ER agonists and non-agonists. Therefore, the training set was used for the development of the prediction system and the independent evaluation set is used for the assessment of the system. Therefore, Li teaches a system for predicting the relationship between a ligand and a receptor (rule-based decision forest models used for predicting ER binding)).
Li teaches the system comprising: one or more processors that are individually or collectively configured to identify a plurality of conformations of a receptor; (Li discussed in discussed in page 314 under ‘Introduction’, low-cost tools for facilitating drug design and chemical safety evaluations, a few statistical learning methods have been used for computer prediction of ER binders. These methods use specific structural and physicochemical properties of the known ER binders and non-binders to statistically derive quantitative structure–activity relationships (QSAR) and the rule-based decision forest models for predicting ER binding potential of a molecule. Further, X-ray crystallography studies have shown that agonist and pure antagonist has different binding modes in the ligand-binding domain. Antagonists can be divided into ‘‘active’’ type that induces conformational change of the ligand-binding domain and ‘‘passive’’ type and these distinguishing features are determined by the structural and physicochemical properties of the compounds, which can be exploited by SLMs (statistical learning methods) for separating ER agonists from ER non-agonists. Further, it has been discussed in page 320 under section 3.2, ER antagonists bind to the same binding site as agonists but induce slightly different molecular conformations. X-ray crystallography studies have indicated that ER antagonists such as OHT, RAL, ICI possess bulky side chains that protrude out of the opening lips of the ligand binding site and thus preventing helix12 from adopting the agonist-bound conformation. The protruded side chains cause helix12 adopt an alternative conformation that occludes the binding of transcriptional coactivators. Here, plurality of conformations being identified such as conformational change from ligand-binding domain, molecular conformations, agonist-bound conformation. The definition of ‘Agonist’ (from simple meaning in the art), is known as “A drug which binds to a receptor or Agonists 'Activate' Receptors. Therefore, “agonist-bound conformation” is an example of “conformation of a receptor” and Li teaches computer prediction for ER binders i.e. one or more processors in the computer collectively configured to identify the plurality of conformations of a receptor (e.g. (e.g. agonist-bound conformation, helix12 adopt an alternative conformation that occludes the binding of transcriptional coactivators)).
and Li teaches -32-S31-05497predict a relationship between the set of one or more ligands and the plurality of conformations of the receptor. (Li discussed in page 314 under ‘Introduction’, Estrogen receptors (ERs) are members of nuclear receptor family play important roles in cell growth, development in various tissues. The C-terminal of the ligand-binding domain contains regions for ER dimerization and for recruiting transcriptional coactivators. ER ligands are of three types: agonists, antagonists and selective ER modulators. It has been discussed in page 314 under same heading, low-cost tools for facilitating drug design and chemical safety evaluations, a few statistical learning methods have been used for computer prediction of ER binders. These methods use specific structural and physicochemical properties of the known ER binders and non-binders to statistically derive quantitative structure–activity relationships (QSAR) and the rule-based decision forest models for predicting ER binding potential of a molecule. Moreover, X-ray crystallography studies have shown that agonist and pure antagonist has different binding modes in the ligand-binding domain. Antagonists can be divided into ‘‘active’’ type that induces conformational change of the ligand-binding domain and ‘‘passive’’ type and these distinguishing features are determined by the structural and physicochemical properties of the compounds, which can be exploited by SLMs (statistical learning methods) for separating ER agonists from ER non-agonists. Further, it has been mentioned in page 320 under section 3.2, ER antagonists bind to the same binding site as agonists but induce slightly different molecular conformations. For instance, an antagonist raloxifene (RAL) binds to the same site as an agonist estradiol (E2) in the ligand binding domain of ERα. Hence, knowing certain molecular descriptors associated with ER binding may not always be sufficient for identifying ER agonists because both ER agonists and antagonists display similar binding modes to ER. Specific molecular descriptors such as connectivity and spatial charge distribution appear to be important for distinguishing agonists from antagonists. The use of these molecular descriptors in this study is likely one of the reasons for the good performance of SLMs in predicting ER agonists and non-agonists. Therefore, Li teaches a relationship between the set of one or more ligands (ligand-binding domain) and the plurality of conformations of the receptor being predicted (e.g. conformational change from the ligand-binding domain, molecular conformations predicted, using molecular descriptors to identify or predicting ER agonists by statistical learning methods or SLM for separating ER agonists from ER non-agonists). 
However, Li does not explicitly teach compute docking scores for each of the plurality of conformations and a set of one or more ligands;
Kitchen teaches compute docking scores for each of the plurality of conformations and a set of one or more ligands; (Kitchen disclosed in page 936 (at left side col.) under heading ‘An introduction to docking’: “docking is generally devised as a multi-step process in which each step introduces one or more additional degrees of complexity. The process begins with the application of docking algorithms that POSE small molecules in the active site. This is challenging, as even relatively simple organic molecules can contain many conformational degrees of freedom. Sampling these degrees of freedom must be performed with sufficient accuracy to identify the conformation that best matches the receptor structure, and must be fast enough to permit the evaluation of thousands of compounds in a given docking run. Algorithms are complemented by SCORING FUNCTIONS that are designed to predict the biological activity … Relatively simple scoring functions continue to be heavily used, at least during the early stages of docking simulations. Pre-selected conformers are often further evaluated using more complex scoring schemes … It should also be noted that ligand-binding events are driven by a combination of enthalpic and entropic effects … In addition to problems associated with scoring of compound conformations, other complications exist that make it challenging to accurately predict binding conformations and compound activity. These include … inherent flexibility, induced fit or other conformational changes that occur on binding, and the participation of water molecules in protein–ligand interactions.” Therefore, Kitchen teaches docking scores for each of the plurality of conformations and a set of one or more ligands have been computed (docking simulations or docking run happened through algorithms complemented by “Scoring functions” on conformation of receptor and set of ligands (e.g. protein–ligand interactions)).
Therefore, Li and Kitchen are analogous art because they are related in performing drug discovery by employing regression analysis or Machine learning method. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Kitchen before him or her, to modify the predicting the relationship between a ligand and a receptor of Li, to include the computing docking scores for plurality of conformations and set of ligands of Kitchen. The suggestion/motivation for doing so would have been obvious by Kitchen because docking simulations or docking run happened through algorithms complemented by “Scoring functions” on conformation of receptor and set of ligands (e.g. protein–ligand interactions) (Kitchen disclosed in page 936 under heading ‘An introduction to docking’). Therefore, it would have been obvious to combine Kitchen with Li to obtain the invention as specified in the instant claim(s).Kitchen teaches compute docking scores for each of the plurality of conformations and a set of one or more ligands; 
Regarding claim 16, Li and Kitchen teach the system of claim 14, wherein Li teaches the one or more processors that are individually or collectively configured to identify the plurality of conformations comprises the one or more processors that are individually or collectively configured to identify a set of reaction coordinates for each conformation of the plurality of conformations. (Under BRI, Examiner would interpret the ‘coordinates’ as ‘correlation’ for the set of reaction. Li discussed in page 314 under ‘Introduction’, SLMs (statistical learning method) being used for predicting ER agonists and a feature selection method, recursive feature elimination (RFE), has been used for extracting molecular descriptors relevant to specific types of pharmaceutical agents, used for selecting molecular descriptors relevant to the prediction of ER agonists. It has been discussed in page 314 under section 3.1 (at left side col.), chance of correlations occurred during descriptor selection especially if the number of descriptors available for selection is large. Y-randomization has been frequently used to determine the probability of chance of correlation during descriptor selection processes. In y-randomization, a portion of ER agonists in the data set was randomly selected and converted to ER non-agonists. Another portion of ER non-agonist compound was also randomly selected and converted to ER agonists. The ratios of ER agonists to ER non-agonists were kept unchanged during y-randomization. Further, in page 320 (under Fig. 1), it has been discussed that A and B Binding of agonist (E2) and antagonist (RAL) to ERα and three residues in the ligand binding domain (LBD) are shown. From the figure, both E2 and RAL bind to LBD with similar types of interactions (hydrophobic, polar, and hydrogen bonds), His524 is rotated 5.1 angstrom away from the position occupied by E2 to form a favorable hydrogen bond with RAL although both E2 and RAL form hydrogen bonds with Glu353 and Arg394 in similar molecular conformation. Hence, SLMs together with feature selection method are used to characterize estrogen receptor associated molecular descriptors. Therefore, Li teaches a set of reaction coordinates (or correlation happened through y-randomization during descriptor selection processes,), are identified collectively using one or more processors for each conformation of the plurality of conformations (molecular conformations created when favorable hydrogen bond with RAL i.e. both E2 and RAL form hydrogen bonds with Glu353 and Arg394. Moreover, SLMs together with feature selection method are used to characterize estrogen receptor associated molecular descriptors, so it is considered that one or more processors of the computer have been used to identify each conformation within the plurality of conformations collectively)).
Regarding claim 17, Li and Kitchen teach the system of claim 14, wherein Kitchen teaches the one or more processors that are individually or collectively configured to compute the docking scores comprises the one or more processors that are individually or collectively configured to build a feature matrix of docking scores, (Kitchen discussed in page 937-938 under heading ‘Protein flexibility’, various approaches have been applied to treatment of protein flexibility model at least part of the target including molecular dynamics and Monte Carlo calculation and protein ensemble grids. A method of treating protein flexibility is to use ensembles of protein conformations as the target for docking and to map these ensembles on a grid representation. One approach generates an average potential energy grid of the ensemble, as first implemented in DOCK and another maps various receptor potentials to each grid point and subsequently scores ligand conformations against each set of receptor potentials. Here, DOCK is a computer program operated by one or more processors, computed the docking scores. Therefore, Kitchen teaches the docking scores comprises a feature matrix of docking scores and individually or collectively configured to build a feature matrix of docking scores (protein flexibility has been treated to use ensembles of protein conformations for docking and to map these ensembles on a grid or matrix representation, further various receptor potentials mapped to each grid point and thus scored ligand conformations against each set of receptor potentials). 
wherein Kitchen teaches the one or more processors that are individually or collectively configured to predict the relationship comprises the one or more processors that are individually or collectively configured to input the feature matrix into a machine learning model. (Kitchen discussed in page 938 under heading ‘Scoring’, free-energy simulation techniques have been developed for quantitative modelling of protein–ligand interactions and the prediction of binding affinity. Scoring functions implemented in docking programs make various assumptions and simplifications in the evaluation of modelled complexes. Further, in page 940-941 under heading ‘Posing versus scoring’, various programs such as, DOCK, FlexX and GOLD displayed a clear tendency for ligands to score better when using X-ray conformations. Accurate prediction of relative binding affinities depended on finding correct binding conformations. Since DOCK is a computer program operated by one or more processors, computed the docking scores i.e. “scoring functions” implemented in docking programs, and thus helped in prediction of binding affinities. Moreover, it has been discussed in page 945 under heading ‘Active-site analysis’, docking and simulation techniques have been applied to analyze features of the active site, including various hydrophobic and hydrophilic molecular fields that can identify promising areas for ligand docking. Surface maps and molecular fields are mostly stored on grids that are used to semi-quantitatively compare active sites. The evaluation of potential interactions in active sites can complement docking analyses. In an exploration of the active site, 44 diverse inhibitors were initially docked and the resulting conformations were sampled and used to train a scoring function for this enzyme. Active-site analysis techniques can also be applied in combination with quantitative methods. For example, in a study of factor Xa, QSAR models were established for a series of amidino inhibitors. A total of 120 analogues were then docked into active sites using four crystal structures and the resulting molecular alignments were used to calculate molecular fields. The resulting fields guided the design of analogue libraries. In a similar vein, 133 known factor Xa inhibitors were docked, scored and subjected to regression analysis. It has been discussed above that docking and simulation techniques applied to analyze features of the active site, where molecular fields can identify promising areas for ligand docking and molecular fields are stored on grids or matrix and evaluation of potential interactions in active sites can complement the docking analyses. Active-site analysis techniques is applied in combination with quantitative methods, for example, in a study of factor Xa, QSAR models were established. A total of 120 analogues were docked into active sites and the resulting molecular alignments were used to calculate molecular fields and thus 133 known factor Xa inhibitors were docked, scored and subjected to regression analysis or machine learning model. Therefore, it is understood molecular fields (for the Xa inhibitors, as an example) are stored on grids or matrix, inputted to perform the regression analysis or machine learning modeling (as discussed above)).
Regarding claim 18, Li and Kitchen teach the system of claim 17, further Li teaches comprising the one or more processors that are individually or collectively configured to train the machine learning model with ligands from a database of ligands with known pharmacologies. (Li discussed in page 314 under ‘Introduction’ (at left col.), statistical learning methods (SLMs) have been explored for the prediction of various pharmacodynamic, pharmacokinetic and toxicological classes of chemical agents including drug-like molecules, p-glycoprotein substrates, CNS drugs, genotoxic agents, torsade-causing drugs, and agents of other specific pharmacokinetic properties. This journal evaluated the capability of the most widely used SLMs for predicting ER agonists by using a significantly larger number and more diverse range of ER agonists. The most widely used SLMs are support vector machines (SVM). It has been disclosed in page 314 under section 2.1: “Data for ER agonists and non-agonists were collected from several sources including National Center for Toxicological Research Estrogen Receptor Binding Database (NCTRER) ... Many of the compounds in the NCTR ER database and EDKB are given as ER binders without specific description whether or not they are ER agonists.” Further in page 318-319 under section 3.1, the performance of SVM classification system was evaluated by two additional tests and the comparison of the ER binder and non-binder prediction accuracy of SVM with those of the tree-based model. A test was conducted by using additionally searched ER agonists and non-binders, contains 11 ER agonists and 16 ER non-binders. These compounds were used to test the two SVM systems developed, one developed by using ER agonists/non-agonists dataset and the other by using the ER binder/nonbinder dataset. It is found that the accuracies of the first SVM system are 90.9% for ER agonists and 100% for ER non-agonists. This suggests that SVM trained from a structural more diverse set of compounds can produce a significantly better prediction performance. Therefore, it has been discussed that support vector machines (SVM) as a “machine learning model” has been trained using ER agonists/non-agonists dataset, whereas data for ER agonists and non-agonists were collected from several sources like NCTR ER database. It is considered this type of database is related to ER ligands (because agonists and antagonists are two types in ER ligands (mentioned in 1st page under ‘Introduction). Moreover, most widely used SLMs as support vector machines (SVM) (or machine learning model) have been explored for the prediction of various pharmacologies (e.g. pharmacodynamic, pharmacokinetic and toxicological classes of chemical agents including drug-like molecules etc.), therefore it is understood that Li teaches the machine learning model (or SVMs) trained, with ligands from a database of ligands (e.g. NCTR ER database) with known pharmacologies (as discussed above)).
Regarding claim 19, Li and Kitchen teach the system of claim 14, further Li teaches the one or more processors that are individually or collectively configured to predict the relationship comprises the one or more processors that are individually or collectively configured to determine whether the ligand is an agonist with the receptor. (Li discussed in page 320 under section 3.2, Table S2 of the supplementary material gives the characteristics of several known structures of ligand–ER complexes. The major types of molecular interactions in these structures are hydrophobic, non-polar, aromatic, polar, and hydrogen bond, which is consistent with our selected molecular descriptors. ER antagonists bind to the same binding site as agonists but induce slightly different molecular conformations. For instance, an antagonist raloxifene (RAL) binds to the same site as an agonist estradiol (E2) in the ligand binding domain of ERα. However, the binding of RAL causes the imidazole ring of His524 rotates and displaces 5.1 angstrom from the position occupied by E2 in order to form a favorable hydrogen-bonding position, as shown in Fig. 1A and B. Ligand binding domain (LBD) are shown in Fig. 1, can cause dramatic effect as agonist or antagonist activities. SLMs together with feature selection method are used to characterize estrogen receptor associated molecular descriptors. Therefore, Li teaches a relationship for the set of ligands and each conformation of the plurality of conformations being predicted (e.g. an antagonist raloxifene (RAL) binds to the same site as an agonist estradiol (E2) in the ligand binding domain of ERα and the binding of RAL causes the imidazole ring of His524 rotates and displaces 5.1 angstrom from the position occupied by E2 to form a favorable hydrogen-bonding position, i.e. ER agonist relationship can be seen between the ligands and estrogen receptor i.e. molecular conformations as hydrogen-bonding position, as shown in Fig. 1A and B). Li teaches one or more processors (SLMs or statistical learning methods being used) are individually or collectively configured to determine the ligand is an agonist with the receptor).
Regarding claim 20, Li and Kitchen teach the system of claim 14, wherein Li teaches one or more processors that are individually or collectively configured to predict a relationship and rest of the claim limitations of claim 20 has substantially similar claim language as claim 13, claim 20 is incorporating the rejections of claim 13, therefore claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Kitchen as discussed above for substantially similar rationale. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Kitchen and further in view of an NPL paper “Machine Learning Scoring Functions Based on Random Forest and Support Vector Regression” by Pedro J. Ballester (hereinafter Ballester and IDS provided on 3/29/2022).
Regarding claim 2, Li and Kitchen teach The method of claim 1, however Li and Kitchen do not explicitly teach the plurality of conformations comprises at least one non-crystallographic state.
wherein Ballester teaches the plurality of conformations comprises at least one non-crystallographic state. (Ballester disclosed in ‘Abstract’: “a new family of 3D structure-based regression models for binding affinity prediction has been introduced which circumvent the need for modelling assumptions. The machine learning scoring functions have been shown to widely outperform conventional scoring functions.” It has been discussed in page 16-17 under section 2.1, RF-Score uses RF as the regression model. RF-Score being performed with scoring functions on the independent test set and a random permutation of binding affinities has been done, while leaving the interaction features untouched and the resulting RF model was used to predict the test set. Further, it has been discussed under section 2.2 and 2.3, three scoring functions used SVR as the regression model and several scoring functions based on SVM regression is implemented and the selected SVM model was that with the highest average correlation coefficient with measured binding affinity over the validation sets. A SVM regression model to predict IC50 values, whereas a regression model is trained with 80 InhA experimental IC50 values in negative log units. 67 of these 80 molecules were not co-crystalized with the target and hence had to be docked into a InhA structure. It has been discussed earlier, the conformation happens when protein-ligand complex is assessed and the resulting score is converted to estimate of the binding affinity (e.g. RF-Score uses RF as the regression model. RF-Score being performed with scoring functions on the independent test set). A regression model to predict IC50 values, whereas a regression model is trained with 80 InhA experimental IC50 values and 67 molecules out of 80 were not co-crystalized with the target. Therefore, Ballester teaches the plurality of conformations comprises at least one non-crystallographic state).
Therefore, Li, Kitchen and Ballester are analogous art because they are related in predicting the binding affinities and employing regression analysis or Machine learning method. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Kitchen and Ballester before him or her, to modify the identifying the plurality of conformations of Li and Kitchen, to include the non-crystallographic state for the plurality of conformations of Ballester. The suggestion/motivation for doing so would have been obvious by Ballester because “A SVM regression model to predict IC50 values, whereas a regression model is trained with 80 InhA experimental IC50 values in negative log units. 67 of these 80 molecules were not co-crystalized with the target and hence had to be docked into a InhA structure.” (Ballester disclosed in under section 2.3). Therefore, it would have been obvious to combine Ballester with Li and Kitchen to obtain the invention as specified in the instant claim(s).
Claims 3-5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Kitchen and further in view of an NPL paper “Dimensionality reduction methods for molecular simulations” by S. Doerr et al. (hereinafter Doerr and IDS provided on 2/11/2020).
Regarding claim 3, Li and Kitchen teach The method of claim 1, however Li and Kitchen do not explicitly teach identifying the plurality of conformations comprises generating simulation data from simulating an interaction of the receptor with a ligand
wherein Doerr teaches identifying the plurality of conformations comprises generating simulation data from simulating an interaction of the receptor with a ligand. (Doerr discussed in page 1 under ‘Abstract’, molecular simulations produce very high-dimensional data-sets with millions of data points. The results of various dimensionality reduction methods have been demonstrated on two simulation data-sets, one of protein folding and another of protein-ligand binding. Further, it has been discussed under ‘Introduction’, dimensionality reduction methods have also been developed specifically for molecular dynamics data and the folding of a protein and the binding of a ligand to a protein has been resolved by simulation through the dimensionality reduction method on biological simulation data. Therefore, Doerr teaches simulation data (e.g. molecular dynamics data) generated from molecular simulation to identify binding of a ligand to a protein i.e. interaction of the receptor with a ligand).
Therefore Li, Kitchen and Doerr are analogous art because they are related in predicting the protein-ligand binding and employing regression analysis or Machine learning method. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Kitchen and Doerr before him or her, to modify the identifying the plurality of conformations of Li and Kitchen, to include the generating of simulation data from simulating an interaction of the receptor with a ligand of Doerr. The suggestion/motivation for doing so would have been obvious by Doerr because dimensionality reduction methods have been developed specifically for molecular dynamics data and the folding of a protein and the binding of a ligand to a protein has been resolved by simulation through the dimensionality reduction method on biological simulation data (Doerr discussed in page 1 under ‘Abstract’). Therefore, it would have been obvious to combine Doerr with Li and Kitchen to obtain the invention as specified in the instant claim(s).  
Regarding claim 4, Li, Kitchen and Doerr teach The method of claim 3, wherein Doerr teaches identifying the plurality of conformations further comprises performing a clustering operation on the simulation data to identify the plurality of conformations. (Doerr disclosed in page 1 under ‘Abstract’: “Molecular simulations produce very high-dimensional data-sets with millions of data points. As analysis methods are often unable to cope with so many dimensions, it is common to use dimensionality reduction and clustering methods to reach a reduced representation of the data … The projected dimensions learned from the data are visualized to demonstrate which conformations the various methods choose to represent the molecular process.” In page 2 under ‘Introduction’, it has been mentioned, dimensionality reduction methods have also been developed specifically for molecular dynamics data and the folding of a protein and the binding of a ligand to a protein being resolved by simulation and try to find the projection that produces the best MSM using clustering and linear projection method. Further in page 3 under section 2.3, it has been discussed, the data-sets have proven challenging to analyze using standard clustering methods like k-means, k-centers, etc. A projection of the data on a lower dimensional space can lead to an improvement in the clustering and MSM constructed on top of it and k-means is an unsupervised method commonly used for clustering bio-molecular data. Therefore, Doerr teaches a clustering operation on the simulation data to identify the plurality of conformations (dimensionality reduction methods have been developed for molecular dynamics data or simulation data and the folding of a protein and the binding of a ligand to a protein has been resolved by simulation and the projection has been found that produces the best MSM (Markov state model) using clustering operation)).
Regarding claim 5, Li, Kitchen and Doerr teach The method of claim 1, wherein Doerr teaches identifying the plurality of conformations further comprises performing a dimensionality reduction operation on the simulation data. (Doerr disclosed in page 1 under ‘Abstract’: “Molecular simulations produce very high-dimensional data-sets with millions of data points. As analysis methods are often unable to cope with so many dimensions, it is common to use dimensionality reduction and clustering methods to reach a reduced representation of the data … Here we demonstrate the results of various dimensionality reduction methods on two simulation data-sets, one of protein folding and another of protein-ligand binding … The projected dimensions learned from the data are visualized to demonstrate which conformations the various methods choose to represent the molecular process.” Further, in page 2 under ‘introduction’ it has been mentioned, dimensionality reduction methods have also been developed specifically for molecular dynamics data and the performance of dimensionality reduction methods on biological simulation data being compared in this paper. Therefore, Doerr teaches a dimensionality reduction operation being performed on the simulation data, while identifying the plurality of conformations).
Regarding claim 15, Li and Kitchen teach the system of claim 14, wherein Li teaches one or more processors that are individually or collectively configured to identify the plurality of conformations and rest of the claim limitations of claim 15 has substantially similar claim language as claim 4, claim 15 is incorporating the rejections of claim 4, therefore claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Kitchen and Doerr as discussed above for substantially similar rationale.
Claim 8 is rejected rejected under 35 U.S.C. 103 as being unpatentable over Li and Kitchen and further in view of an NPL paper “Prediction of binding affinity and efficacy of thyroid hormone receptor ligands using QSAR and structure based modeling methods” by Regina Politi et al. (hereinafter Politi). 
Regarding claim 8, Li and Kitchen teach The method of claim 1, however Li and Kitchen do not explicitly teach the machine learning model comprises a random forest and uses a pIC50 cutoff of 8.0 (10nM).
wherein Politi teaches the machine learning model comprises a random forest and uses a pIC50 cutoff of 8.0 (10nM). (Politi discussed in page 8 under heading ‘QSAR Modeling of Ligand Binding Domain’, continuous QSAR models being developed using the Random Forest (RF) machine learning technique or RF modeling approach and the model showed relatively low but statistically significant external predictive accuracy for experimental vs. predicted pIC50 (in (Figure 1a). Then a binary classification QSAR model (Figure 2) has been built, to discriminate strong vs. weak binders. The threshold to classify THRβ ligands into strong and weak binders was set to pIC50 of 8 (i.e., 10 nM), below which the compounds were classified as weak binders and above which they were classified as strong binders; this threshold was chosen to achieve a balance between the numbers of strong and weak binders. Therefore, Politi teaches the random forest as machine learning model used a pIC50 cutoff or threshold of 8.0 or 10nM in order to classify THRβ (thyroid hormone receptor) ligands into strong and weak binders).
Therefore, Li, Kitchen and Politi are analogous art because they are related in predicting the protein-ligand binding and employing regression analysis or Machine learning method. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Kitchen and Politi before him or her, to modify the predicting the relationship between a ligand and a receptor of Li and Kitchen, to include the threshold or pIC50 cutoff of 8.0 (10nM) to classify THRβ (thyroid hormone receptor) ligands into strong and weak binders of Politi. The suggestion/motivation for doing so would have been obvious by Politi because a binary classification QSAR model (Figure 2) has been built, to discriminate strong vs. weak binders. The threshold to classify THRβ ligands into strong and weak binders was set to pIC50 of 8 (i.e., 10 nM), this threshold was chosen to achieve a balance between the numbers of strong and weak binders. (Politi discussed in page 8 under heading ‘QSAR Modeling of Ligand Binding Domain’). Therefore, it would have been obvious to combine Politi with Li and Kitchen to obtain the invention as specified in the instant claim(s). 


Conclusion
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An NPL article “Machine learning methods in chemoinformatics” by John B. O. Mitchell disclosed methods for supervised learning, predicting the unknown property values of a test set of instances, usually molecules, based on the known values for a training set, particularly relevant approaches include Artificial Neural Networks, Random Forest, Support Vector Machine etc. Since, the development of chemoinformatics has been intertwined with drug discovery and the pharmaceutical industry, bioactivity prediction include drug repurposing, kinase inhibition, estrogen receptor agonists and opioid activity. The SVM is often used to predict toxicity-related properties and is one of the most popular machine-learning methods in chemoinformatics. Random Forest (RF) technique has been used as ‘decision trees’, where the trees are built using training data consisting of multiple features for each of a training set of objects or molecules. Each terminal node of the decision tree is associated with a group of molecules with similar values of the property to be predicted. RF has proven a very successful method in chemoinformatics and has also found applications in the area of postdock scoring functions and predicting protein–ligand binding affinity.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148